Winslow, C. J.
(concurring). I do not think that the Madison Case (156 Wis. 352, 146 N. W. 492) has any persuasive bearing on this case, but I concur in the result in this case because I regard the questions here raised as settled adversely to the appellant by the opinion in the case of State ex rel. Milwaukee v. Milwaukee E. R. & L. Co. 157 Wis. 121, 147 N. W. 232. Were the questions still open I should vote the other way in accordance with my views as expressed in my dissenting opinion in the last named case.
Vinje, J. I concur in the above opinion of Chief Justice Winslow.